COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 CHARLIE RAY TAYLOR,                              §

                   Appellant,                     §

 v.                                               §
                                                                  No. 08-10-00017-CV
                                                  §
 SHIRLEY J. MEADOR, FOOD                                            Appeal from the
 SERVICE, MRG-IV, GARY L. CURRIE,                 §
 ASSISTANT WARDEN, AMY M.                                      88th Judicial District Court
 MARSHALL, FOOD SERVICE MGR-III,                  §
 PRESTON T. MCFARLAND, CAPTAIN,                                 of Tyler County, Texas
 KENNETH M. PUTNAM, JR.,                          §
 CAPTAIN, FRANK V. HELM, MAJOR,                                      (TC# 21, 452)
 MICHAEL G. MANESS, CAPLAIN II,                   §
 AND BRAD LIVINGSTON,
 EXECUTIVE DIRECTOR,                              §

                   Appellees.                     §


                                           OPINION

       Mr. Charlie Taylor appeals from the trial court’s order dismissing his case under Chapter

Fourteen of the Texas Civil Practice and Remedies Code. Mr. Taylor’s brief contains five issues

challenging several different orders entered in the trial court, as well as various actions taken by

the Texas Department of Criminal Justice (“TDCJ”). Because Mr. Taylor’s brief does not

comply with the requirements of Texas Rule of Appellate Procedure 38.1, the issues presented

will be overruled as waived, and we will affirm the trial court’s dismissal.

       Mr. Taylor is incarcerated in the Gib-Lewis Unit of the Texas Department of Criminal

Justice’s Institutional Division. On September 9, 2009, Mr. Taylor filed a “Motion for Hate

Crime Reporting,” requesting an injunction against TDCJ officials, for their prejudicial behavior
in failing to create an individualized meal-schedule and to organize specialized food preparations

to accommodate Mr. Taylor’s religious practices. The trial court referred the case to the Attorney

General’s Office for determination whether Mr. Taylor had complied with the requirements for

an inmate litigation under Texas Civil Practice and Remedies Code Chapter Fourteen. See

TEX .CIV .PRAC.&REM .CODE ANN . § 14.002 (Vernon 2002). In his subsequent “Motion for Leave

To File For Petition For Civil Rights Complaint,” Mr. Taylor sought “actual damage in the

amount of pursuant, to Five-hundred-thousand dollars ($500,000.00) in United States of America

currency,” for his alleged injuries, in addition to $25,000, in punitive damages from each of the

individually names defendants.

       On October 26, 2009, the attorney general filed a response to the trial court’s order

requesting an evaluation of Mr. Taylor’s filings in light of the statutory requirements for inmate

litigation. The attorney general concluded that Mr. Taylor’s suit should be dismissed for failure

to comply with Chapter Fourteen because: (1) he failed to file an affidavit listing any previous

pro se litigation, other than cases under the Texas Family Code; and (2) he failed to exhaust his

administrative remedies prior to filing suit. See TEX .CIV .PRAC.&REM .CODE ANN . § 14.004(a)

and § 14.005 (Vernon 2002). The trial court entered a written order dismissing Mr. Taylor’s case

for failure to comply with Chapter Fourteen on October 28, 2009.

       Mr. Taylor’s appellate brief includes five numbered issues. The statement of these issues

constitutes more than two of the brief’s nine pages. As we understand them, Mr. Taylor’s

complaints can be summarized as follows: (1) the trial court erred by refusing to issue an

injunction against the TDCJ in response to Mr. Taylor’s “Motion for Hate Crime Reporting;” (2)

the trial court erred by dismissing the case before Mr. Taylor was able to respond to the attorney


                                                -2-
general’s recommendation; (3) the court erred by ordering Mr. Taylor to pay court costs related

to the lawsuit; (4) an injunction must issue to force the TDCJ to review administrative

segregation cases, such as Mr. Taylor’s, every ninety days; and (5) the trial court violated

Mr. Taylor’s right to due process by failing to provide him with appointed counsel.

       In contrast to its lengthy statement of issues, the brief’s argument section consists of a

single paragraph in which Mr. Taylor concludes that the trial court dismissed the case based on

false statements and misrepresentations by the attorney general. He calls the Court’s attention to

several motions filed after the trial court entered its dismissal order, which included copies of

“Step One & Two Offender grievance forms.” In his prayer for relief, Mr. Taylor requests that

this Court reinstate the case and remand it to the trial court “due that Appellant was in

compliance with Chapter Fourteen . . . .” The brief omits any reference to a standard of review,

and fails to discuss applicable Texas precedent related to dismissal orders in the context of

inmate litigation.

       Initially we must note that pro se litigants are held to the same standards as licensed

attorneys and must comply with all applicable rules of procedure. Sweed v. City of El Paso, 195
S.W.3d 784, 786 (Tex.App.--El Paso 2006, no pet.); Strange v. Cont’l Cas. Co., 126 S.W.3d 676,

677 (Tex.App.--Dallas 2004, pet. denied). A pro se litigant is required to properly present his

case on appeal just as he is required to do at the trial court. Strange, 126 S.W.3d at 678. An

appellate court has no duty to perform an independent review of the record and applicable law to

determine whether there was error. Strange, 126 S.W.3d at 678. Were we to do so, even on

behalf of a pro se litigant, we would be forced to stray from our role as neutral adjudicators and

become an advocate for that party. See Plummer v. Reeves, 93 S.W.3d 930, 931 (Tex.App.--


                                                 -3-
Amarillo 2003, pet. denied). When reviewing a civil matter, an appellate court has no discretion

to consider an issue not raised in the appellant’s brief even if the ends of justice so require.

Bankhead v. Maddox, 135 S.W.3d 162, 163 (Tex.App.--Tyler 2004, no pet.). Similarly, we

cannot speculate as to the substance of the issues appellant urges us to address but fails to include

in his brief. See Strange, 126 S.W.3d at 678.

        The Texas Rules of Appellate Procedure require an appellant’s brief to concisely state all

issues or points presented for review. TEX .R.APP.P. 38.1(f). An issue presented in an

appellant’s brief is sufficient if it directs the attention of the appellate court to the error about

which the complaint is made. See Maddox, 135 S.W.3d at 163-64. Appellant’s brief must also

contain a clear and concise argument containing appropriate citations to authority and to the

record. See TEX .R.APP.P. 38.1(h). This requirement is not satisfied by conclusory statements,

unsupported by legal citations. Sweed, 195 S.W.3d at 786. Failure to cite legal authority or

provide substantive analysis of an issue waives the complaint. See Leyva v. Leyva, 960 S.W.2d
732, 734 (Tex.App.--El Paso 1997, no writ).

        As is reflected in the description above, Mr. Taylor’s brief fails to meet the basic

requirements of Texas Rule of Appellate Procedure 38.1, in that it fails to provide a clear and

succinct statement of issues presented for review, and further fails to provide an appropriate legal

argument for the relief Mr. Taylor requests. Issues One through Five are therefore overruled, as

they have been waived due to inadequate briefing.

        Having overruled all of Appellant’s issues, we affirm the trial court’s dismissal.




                                                   -4-
September 29, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -5-